DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka [US 20060027167] in view of Kilpela [US 20050221004].

Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas)… a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches the gas flow control valve is a three way valve that can control the flow of the reactant and inert gas [0031], and the choked-flow element can be a capillary insert [0012], wherein each reactant supply source is coupled through a source choked flow element (or capillary insert) to a three way source pulsing valve [0043; 0055; Fig. 2; Fig. 6]. It would have been obvious to one of ordinary skill in the art to modify the prior art and provide the precursor through a capillary to an input of a three way pulsing valve, since Kilpela teaches ALD source systems for providing precursors and purge steps using mass flow controllers (MFCs) have disadvantages (e.g. expensive, pressure fluctuations, etc.) [0008], which Kilpela’s system overcomes [0009].
Claim 4: Ishizaka teaches the non-metal precursor pulsed into the carrier gas flow can be ammonia gas (NH3) [Fig. 1; 0044].

Claim 6: Kilpela teaches pulsing respective non-metal precursor in a respective three-way pulsing valve into the carrier gas flow [0056; Fig. 6], which would then be introduced to the remote plasma source [Ishizaka; Fig. 1] (hence being upstream of the remote plasma source). 
 Claim 7: Ishizaka teaches the carrier gas can an inert gas such as N2 [0055] or Ar [0113]; Kilpela also teaches inert or noble gases include nitrogen or argon [0053]. 
Claim 8: Ishizaka teaches the plasma source is an inductively coupled plasma (ICP) source [0048]. 
Claim 9: Ishizaka teaches a gas supply port (in-feed part) for feeding radicals into a vacuumed reaction chamber [0044; 0066; Fig. 1]; and since the gas supply port or opening appears to be configured to be in the center of the reaction chamber, it would seem that the port or opening is “surrounded” by chamber which is under vacuum; hence surrounded by a vacuum. 

Claims 2-3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka in view of Kilpela as applied to claim 1 above, and further in view of Raaijmakers [US 6511539].
Teaching of the prior art is aforementioned, where Ishizaka teaches ammonia excited species [0047], but does not appear to teach providing oxygen to the plasma source to generate radicals from the oxygen gas. Raaijmakers is provided.
Claims 2-3: Raaijmakers teaches typical excited species can include ammonia and oxygen that is introduced to carrier gas [col 4, ln 28-35]. It would have been obvious to one of ordinary skill in the art to provide ammonia or oxygen or both to the carrier gas that as flown to the plasma source, since Raaijmakers teaches these are well known precursors used for PEALD excited species for common deposition.

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka in view of Kilpela as applied to claim 1 above, and further in view of Yamada [US 20090250004].
Teaching of the prior art is aforementioned, but does not appear to teach providing an in-feed part for radical in-feed into the reaction chamber and surround the in-feed part by a vacuum. Yamada is provided.
Claim 9: Yamada teaches a plasma source coupled to a gas head [Fig. 1; 0070], where the gas head (in feed part) is located within the vacuum chamber [Fig. 1] and the vacuum chamber is evacuated by a vacuum apparatus [0037; 0063]. Since the gas head is within the vacuum chamber, then the in feed part is inherently surrounded by a vacuum (see Fig. 1). Alternatively, Fig. 4 also teaches the in feed part of the reactant gas to be surrounded by gas flow which is subsequently evacuated through the vacuum chamber and exhausted by pumping. Hence, this embodiment also teaches the in feed part as being surrounded by vacuum. It would have been obvious to one of ordinary skill in the art to provide such configuration because Yamada teaches advantages such as dispersion uniformity, minimize deactivation of radicals, reducing cost and productivity improvement [0026]. 

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka [US 20060027167] in view of Kilpela [US 20050221004] and Furuya [US 20070186849] and Grosshart [US 20020082783].
Claim 21: Ishizaka teaches a plasma atomic layer deposition reactor configured to deposit material in a reaction chamber on at least one substrate by sequential self-saturating surface reaction (inherent to ALD) [0017; Fig. 1]; a non-metal precursor (e.g. ammonia) is provided upstream of a remote plasma source (excitation device) into a carrier gas flow (e.g. nitrogen) [0054; Fig. 1]; and generating radicals from the non-metal precursor in the plasma source [0056-0058]; providing radicals as a top to 
Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas)… a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches the gas flow control valve is a three way valve that can control the flow of the reactant and inert gas [0031], and the choked-flow element can be a capillary insert [0012], wherein each reactant supply source is coupled through a source choked flow element (or capillary insert) to a three way source pulsing valve [0043; 0055; Fig. 2; Fig. 6]. It would have been obvious to one of ordinary skill in the art to modify the prior art and provide the precursor through a capillary to an input of a three way pulsing valve, since Kilpela teaches ALD source systems for providing precursors and purge steps using mass flow controllers (MFCs) have disadvantages (e.g. expensive, pressure fluctuations, etc.) [0008], which Kilpela’s system overcomes [0009].
However, the prior art does not appear to teach guiding the non-metal precursor through a mass flow meter and a capillary, the mass flow meter measuring the flow rate of the precursor through the capillary. Furuya and Grosshart are provided.
	Furuya teaches for each reactant line [Fig. 1a] coupling a mass flow controller for each reactant with a valve [0012] or three way valve [0052], where it would have been obvious to one of ordinary skill in the art to couple a mass flow controller/meter to a valve since ALD generally requires frequently supply of source materials with shorter intervals that can be operated by a MFC and so to improve throughput the MFC can be kept continuously open while the opening and closing of the valve controls the supply of source gas [0012]. However, the prior art does not appear to teach a mass flow .

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaka [US 20060027167] in view of Kilpela [US 20050221004] and Yamada [US 20090250004] and Endo [US 20090068849].
Claim 22: Ishizaka teaches a plasma atomic layer deposition reactor configured to deposit material in a reaction chamber on at least one substrate by sequential self-saturating surface reaction (inherent to ALD) [0017; Fig. 1]; a non-metal precursor (e.g. ammonia) is provided upstream of a remote plasma source (excitation device) into a carrier gas flow (e.g. nitrogen) [0054; Fig. 1]; and generating radicals from the non-metal precursor in the plasma source [0056-0058]; providing radicals as a top to bottom flow into the reaction chamber [Fig. 1]; and providing a metal precursor into the reaction chamber from the side of the reaction chamber [0053, 0055; Fig. 1]. However, the prior art does not appear to teach guiding the non-metal precursor through a capillary to an input of a three-way pulsing valve and pulsing the non-metal precursor in the three-way pulsing valve. Kilpela is provided.
Kilpela teaches a system for introducing gaseous source chemicals to a reaction space, where the system includes an inactive gas source (carrier gas)… a reactant supply source, gas flow control valve, and a choked-flow element [abstract; 0054] for depositions such as ALD [0009]. Kilpela further teaches the gas flow control valve is a three way valve that can control the flow of the reactant and inert gas [0031], and the choked-flow element can be a capillary insert [0012], wherein each reactant supply source is coupled through a source choked flow element (or capillary insert) to a three way source 
However, the prior art does not appear to teach providing an in-feed part for radical in-feed into the reaction chamber and surround the in-feed part by a vacuum. Yamada is provided.
Yamada teaches a plasma source coupled to a gas head [Fig. 1; 0070], where the gas head (in feed part) is located within the vacuum chamber [Fig. 1] and the vacuum chamber is evacuated by a vacuum apparatus [0037; 0063]. Since the gas head is within the vacuum chamber, then the in feed part is inherently surrounded by a vacuum (see Fig. 1). Alternatively, Fig. 4 also teaches the in feed part of the reactant gas to be surrounded by gas flow which is subsequently evacuated through the vacuum chamber and exhausted by pumping. Hence, this embodiment also teaches the in feed part as being surrounded by vacuum. It would have been obvious to one of ordinary skill in the art to provide such configuration because Yamada teaches advantages such as dispersion uniformity, minimize deactivation of radicals, reducing cost and productivity improvement [0026]. 
However, the prior art does not appear to teach the in feed part as being flexible. Endo is provided. 
Endo teaches the gas head can be translatable in the vertical or z axis (flexible in positioning) [0005; Fig. 1]. It would have been obvious to one of ordinary skill in the art to provide a vertical flexible in feed or gas head because Endo teaches this allows for independent movement to adjust for a process volume [0005]. It would have been obvious to one of ordinary skill in the art to modify the method with a vertical flexible in feed part as suggested by Endo, so as to provide customization to different deposition steps [0002-0003].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Claims 1-9, 21-22 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MANDY C LOUIE/Primary Examiner, Art Unit 1715